DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1,3,4,  in the submission filed 2/5/2021 are acknowledged and accepted.
Cancellation of Claims 2,5-6 is acknowledged and accepted.
The amendments to the Abstract are acknowledged and accepted. 
New Claims 7-8 are acknowledged and accepted as the subject matter of the new claims is similar to the subject matter of originally filed claims.
In view of the amendments to the Abstract objection to Abstract is withdrawn.
Pending Claims are 1,3-4,7-8. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are not persuasive. Applicant argues the following and Examiner respectfully disagrees:
a)	 Koito does not disclose or suggest "a transparent resin which fixes the light control device to the display panel”. Independent claim 1 further recites "a polarizer bonded to an upper surface of the light control device" and "the light control portions are located on a lower surface of the light control device'" Applicants submit those features also distinguish over the cited light control portion 12 in Koito. 
	Applicant’s arguments have been considered, however are moot because of the amended claims and the new grounds of rejection in view of Yabuta et al.
	Koito does not disclose or suggest clarified claim features of each light control portion including "a light restriction element", and "the light restriction element including a light shield element overlapping the plurality of sub-pixels arranged in the first direction, and an aperture overlapping at least one of the sub-pixels". The combination of a light shielding element and an aperture is believed to clearly distinguish over the parallax barrier 12 cited in Koito. Further, independent claim 1 clarifies it is the aperture of the light shielding element that is inclined at the second angle, which is also believed to clearly distinguish over the cited parallax barrier 12 in Koito. 
	Koito still teaches the clarified claim features. Koito teaches (fig 1,4, 6A,6B, 7, 8A,8B,8C)  a light control device (parallax barrier 12) comprising  light control portions (parallax barrier 12 has light control portions made of a unit of a barrier and an aperture, p39, lines 1-5), each of which  is a light restriction element (a unit of one barrier which blocks light and a vertical slit in the parallax barrier 12 is a light restriction element),including a light shield element (barrier portion of parallax barrier 12, fig 8B) overlapping the plurality of sub-pixels (sub-pixels R,G,B, fig 4, fig 6A, 8C) (black barrier portion of parallax barrier 12 is overlapping many pixels as seen in Fig 8C) arranged in the first direction (horizontal direction), and an aperture (opening portion or vertical slit of parallax barrier 12, p75, lines 1-6, fig 8C) overlapping at least one of the sub-pixels (two R sub pixels seen through opening portion of parallax barrier 12, fig 8C), and inclined (the aperture or slit is inclined at an angle to the vertical direction, fig 8C) at a second angle (angle made by the openings of parallax barrier 12 with respect to the vertical direction)  with respect to the second direction (vertical direction).

Claims 1,3-4,7-8 are rejected as follows:
Claim Rejections - 35 USC § 103









In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Koito et al (US 2013/0242386 A1, of record) in view of Yabuta et al (US 7,898,602 B2, hereafter Yabuta).
Regarding Claim 1, Koito teaches (fig 1,4, 6A,6B, 7, 8A,8B,8C) a  display device (display 10, p39, lines 1-3) comprising: 
a display panel (display device 10 which has a display panel, p39, lines 1-3, display 10 has a panel, p173, lines 1-2) comprising a display portion (display portion 11, p45, lines 1-7) comprising sub-pixels (sub-pixels R,G,B, p46, lines 1-9, fig 4, p58, lines 1-6, fig 6A, fig 8A, embodiment in fig 8A utilizes pixel arrangement in figs. 6A) arranged 
a light control device (parallax barrier 12, p39, lines 1-2)  comprising light control portions (parallax barrier 12 has light control portions made of a barrier and an aperture or slit, p39, lines 1-5) arranged in the first direction (horizontal direction, fig 6A) overlapping the display portion (display portion 11, p45, lines 1-7), 
	the display portion (display portion 11, p45, lines 1-7) includes a red sub-pixel (R), a green sub-pixel (G), and a blue sub-pixel (B), each of the red sub-pixel (R), the green sub-pixel (G), and the blue sub-pixel (B) is shaped in a parallelogram (rectangular shape, p50, lines 1-3), and inclined at a first angle (angle which the pixel makes with respect to the vertical direction) with respect to the second direction (vertical direction),	each of the light control portions (parallax barrier 12 has light control portions made of a barrier and an aperture or slit, p39, lines 1-5) is a light restriction element (a unit of one barrier which blocks light and a vertical slit in the parallax barrier 12 is a light restriction element),
the light restriction element (a unit of one barrier which blocks light and a vertical slit in the parallax barrier 12 is a light restriction element) including a light shield element (barrier portion of parallax barrier 12, fig 8B) overlapping the plurality of sub-pixels (sub-pixels R,G,B, p46, lines 1-9, fig 4, p58, lines 1-6, fig 6A, 8A) (black barrier portion of parallax barrier 12 is overlapping many pixels as seen in Fig 8C) arranged in the first direction (horizontal direction), and an aperture (opening portion or vertical slit of parallax barrier 12, p75, lines 1-6, fig 8C) overlapping at least one of the sub-pixels (two R sub pixels seen through opening portion of parallax barrier 12, fig 8C),
	the aperture (aperture or slit of parallax barrier 12, p39, lines 1-5) is inclined (parallax barrier 12 which is oblique, p65, lines 1-9, fig 6B,fig7, fig 8B, parallax barrier is oblique without stepped structure in fig 7 and with stepped structure in fig 6B, 8B and the aperture or slit is inclined at an angle to the vertical direction) at a second angle (angle made by the openings of parallax barrier 12 with respect to the vertical direction)  with respect to the second direction (vertical direction).
However Koito does not explicitly teach that the sub-pixels are inclined at a first angle greater than or equal to 4deg and less than or equal to 16deg and the aperture is inclined at a second angle substantially equivalent to arctan(2/9)  with respect to the second direction.
Now, although Koito does not explicitly disclose the claimed range of inclination of sub-pixels being at a first angle greater than or equal to 4deg and less than or equal to 16deg and inclination of the aperture at a second angle substantially equivalent to arctan(2/9)  with respect to the second direction, it is considered to be within ordinary skill level to modify Koito with routine experimentation to obtain inclination of sub-pixels being at a first angle greater than or equal to 4deg and less than or equal to 16deg and inclination of the aperture at a second angle substantially equivalent to arctan(2/9)  with respect to the second direction.  It would have been obvious to one of ordinary skill in aperture  inclined at a second angle substantially equivalent to arctan(2/9)  with respect to the second direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to modify Koito to have the sub-pixels inclined at a first angle greater than or equal to 4deg and less than or equal to 16deg and the aperture inclined at a second angle substantially equivalent to arctan(2/9)  with respect to the second direction for the purpose of providing a multi-view display with minimized viewing angle problems.
However Koito does not teach 
a transparent resin that fixes the light control device to the display panel; and a polarizer bonded to an upper surface of the light control device, wherein: the light control portions are located on a lower surface of the light control device.
Koito and Yabuta are related as display panels with light control elements.
Prior art in Yabuta teaches (fig 14)
a transparent resin (resin layer 123, which is transparent for the light to go through towards the user) that fixes the light control device (barrier glass substrate 121 and shielding layer 122, col 1, lines 1-2) to the display panel (display panel 110, col 1, lines 13-17); and 
a polarizer (polarizing plate 142, col 1, lines 13-17) bonded to an upper surface of the light control device (barrier glass substrate 121 and shielding layer 122, col 1, lines 1-20), 
wherein: the light control portions (barrier light shielding layer 122) are located on a lower surface (lower surface of substrate 121) of the light control device (barrier glass substrate 121 and shielding layer 122, col 1, lines 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Koito to include the teachings of prior art in Yabuta such that a transparent resin that fixes the light control device to the display panel; and a polarizer bonded to an upper surface of the light control device, wherein: the light control portions are located on a lower surface of the light control device for the purpose of utilizing a common setup for display panels and light control elements thereon.


Regarding Claim 3, Koito-Yabuta teaches the display device according to Claim 1, 
wherein in the display portion (display portion 11, p45, lines 1-7, Koito), the sub-pixels (sub-pixels R,G,B, p46, lines 1-9, fig 4, p58, lines 1-6, fig 6A, fig 8A) of one (Row 1) of an odd-numbered row (Row 1, fig 6A, fig 8A) and an even-numbered row (Row 2) are inclined clockwise at the first angle (angle which the sub-pixel makes with respect to the vertical direction) with respect to the second direction (vertical direction), and the sub-pixels (sub-pixels R,G,B, p46, lines 1-9, fig 4, p58, lines 1-6, fig 6A, fig 8A)  of the other one (Row 2) of the odd-numbered row (Row 1, fig 6A) and an even-numbered row (Row 2)  are inclined counterclockwise (as in fig 6A, fig 8A) at the first angle (angle 

Regarding Claim 4, Koito-Yabuta teaches the display device according to Claim 3, 
wherein the aperture (opening portion or vertical slit of parallax barrier 12, p75, lines 1-6, fig 8C, Koito) is linearly extended over the sub-pixel (R sub pixel in Row 1, fig 8C) in the odd-numbered row (Row 1) and the sub- pixel (R sub-pixel in Row 2, fig 8C) in the even-numbered row (Row 2).

Regarding Claim 7, Koito-Yabuta teaches the display device according to Claim 4, 
	wherein a width of the aperture (opening portion or vertical slit of parallax barrier 12, p75, lines 1-6, fig 8C, Koito)  is less than or equal to a width (parallax barrier 12 in which quadrangles each correspond to a size of the sub-pixel, p65, lines 1-4) of the sub-pixel in the first direction (horizontal direction, fig 6A).

Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Koito et al (US 2013/0242386 A1, of record) in view of Yabuta et al (US 7,898,602 B2, hereafter Yabuta) as applied to Claim 4 and further in view of Mishima et al (US 2014/0192047 A1, of record) and further in view Fukushima et al (US 2011/0242289 A1, hereafter Fukushima).
Regarding Claim 8, Koito-Yabuta teaches the display device according to Claim 4,
the sub-pixels (sub-pixels R,G,B, p46, lines 1-9, fig 4, p58, lines 1-6, fig 6A, fig 8A) adjacent to each other in the first direction (horizontal direction) display images identified when the display portion (display portion 11, p45, lines 1-7) is observed from different viewpoints (plural viewers leading to different viewpoints, p40, lines 1-4, p55, lines 1-12, plural viewpoints P1-P7, fig 4, similar viewpoints exist for the display in the embodiment of fig 8C), of the viewpoints (plural viewers leading to different viewpoints, p40, lines 1-4, p55, lines 1-12, p56, lines 1-12, plural viewpoints P1-P7, fig 4, similar viewpoints exist for the display in the embodiment of fig 8C) arranged in order in an observation plane (plane where observers are placed); 
	However Koito-Yabuta does not teach
the sub-pixels in a first row display images corresponding to viewpoints represented as (3n-2), where n is an integer greater than or equal to 1; 
the sub-pixels in a second row display images corresponding to viewpoints represented as (3n); and 
the sub-pixels in a third row display images corresponding to viewpoints represented as (3n-1).
	Koito-Yabuta and Mishima are related as multi viewpoint displays.
	Mishima teaches (Fig 4c), 
	a display device (display element 21, p31, lines 1-4) with a light control device (light beam control element 22, p31, lines 1-5), wherein
	the sub-pixels (sub pixels R,G,B, p26, lines 1-5) in a first row (first row in fig 4c),  fourth row (fourth row in fig 4c), and a seventh row (seventh row, not shown in fig 4c, however the pixels are repeated in the pattern of first 3 rows and hence the 7th row is similar to the first and 4th rows), display images (parallax images corresponding to 0,1,2) corresponding to viewpoints (parallaxes 0,1,2) represented as (0,1,2, or n where n=0,1,2),
	the sub-pixels (sub pixels R,G,B, p26, lines 1-5) in a second row (second row in fig 4c), a fifth row (fifth row, not shown in fig 4c, however the pixels are repeated in the pattern of first 3 rows and hence the fifth row is similar to the second row), and an eighth row (eighth row, not shown in fig 4c, however the pixels are repeated in the pattern of first 3 rows and hence the eighth row is similar to the second and fifth row),  display images (parallax images corresponding to 0.66,1.66,2.66)  corresponding to viewpoints (parallaxes 0.66,1.66,2.66) represented as (0.66,1.66,2.66 or n+1/3); and 
the sub-pixels (sub pixels R,G,B, p26, lines 1-5) in a third row (third row in fig 4c), a sixth row (sixth row, not shown in fig 4c, however the pixels are repeated in the pattern of first 3 rows and hence the sixth row is similar to the third row) and  a ninth row (ninth row, not shown in fig 4c, however the pixels are repeated in the pattern of first 3 rows and hence the ninth row is similar to the third and sixth rows), display images (parallax images corresponding to 0.33,1.33,2.33)   corresponding to viewpoints (parallaxes 0.33,1.33,2.33) represented as (0.33,1.33,2.33 or n+1/6).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Koito-Yabuta to include the teachings of Mishima such that the sub-pixels in a first row display images corresponding to viewpoints represented as (n); the sub-pixels in a second row display images corresponding to viewpoints represented as (n+1/3); and the sub-pixels in a third row display images corresponding to viewpoints represented as (n+1/6) for the purpose of providing a stereoscopic display which enables viewers at different distances to still view  stereoscopic images by producing mutually different parallaxes (p20, lines 1-13).
However Koito-Yabuta-Mishima do not teach the viewpoints represented as 3n-2, 3n-1,3n, where n is an integer greater than or equal to 1. 
	Koito-Yabuta-Mishima and Fukushima are related as viewpoint representations.
	Fukushima teaches (fig 2)
view points represented as 3n-2, 3n-1,3n , where n is an integer greater than or equal to 1 (for n=1, viewpoints 3n-1,3n-1,3n are 1,2,3. Now Fukushima teaches viewpoints numbered as 1,2,3, p24, lines 1-10 and hence Fukushima teaches that the viewpoints are represented as 3n-2, 3n-1,3n)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Koito-Yabuta-Mishima to include the teachings of Fukushima such that viewpoints are represented as 3n-2, 3n-1,3n for the purpose of utilizing commonly known nomenclature for viewpoints.
Conclusion





13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






J.V.D
Jyotsna V Dabbi									3/31/2021Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872